980 So. 2d 1109 (2008)
Johnny MILEY, Appellant,
v.
STATE of Florida, Appellee.
No. 4D06-4929.
District Court of Appeal of Florida, Fourth District.
February 13, 2008.
Carey Haughwout, Public Defender, and David John McPherrin, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Mitchell A. Egber, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Affirmed without prejudice to any right appellant may have to seek post-conviction relief or to withdraw his plea.
STONE, STEVENSON and TAYLOR, JJ., concur.